Citation Nr: 0413652	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than May 9, 1995, 
for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.  He also had other periods of active duty for 
training and/or inactive duty training until 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

In a June 2001 decision, the Board, in pertinent part, denied 
entitlement to an effective date earlier than April 25, 1996 
for entitlement to a TDIU.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2002, the parties filed a Joint 
Motion for Partial Remand and to Stay Further Proceedings 
(Joint Motion).  By Order entered in June 2002, the Court 
granted this motion, vacated that part of the June 2001 Board 
decision that denied an effective date earlier than April 25, 
1996 for a TDIU, remanding this issue to the Board for 
readjudication and disposition consistent with the Joint 
Motion, and dismissing the remaining issues.  See Grivois v. 
Brown, 6 Vet. App.  136, 138 (1994).  

In a March 2003 decision, the Board granted entitlement to an 
earlier effective date of May 9, 1995 for entitlement to a 
TDIU.  The veteran again appealed the Board's decision to the 
Court.  In June 2003, the Secretary filed an Appellee's 
Motion for Partial Remand (Appellee's Motion) to the extent 
that the Board did not provide sufficient reasons and bases 
for denial of an effective date earlier than May 9, 1995 for 
a TDIU and failed to comply with the notice requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  On 
September 12, 2003, the Court entered judgment on an August 
2003 single-judge Order that, in pertinent part, granted the 
Appellee's Motion, remanding the case to the Board for 
readjudication and disposition consistent with that motion. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The VCAA provides that VA will notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the statutory changes in the VCAA.  See 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  

In the Appellee's Motion, the Secretary stated that the Board 
should resolve the evidentiary inconsistency and consider all 
applicable law and evidence pertinent to the veteran's TDIU 
claim.  The Secretary pointed out that the veteran had four 
service-connected disorders (one of which was PTSD evaluated 
as 70 percent disabling), well within the eligibility 
threshold for a TDIU as of June 30, 1992, the date of an 
informal claim for a TDIU; that the Board inaccurately 
limited the evidence which may be considered to the one-year 
period prior to June 30, 1992; and that the Board's decision 
did not discuss the June 1992 and July 1993 medical evidence 
and their effect on the veteran's employability due to his 
service-connected disabilities.

Consistent with the Appellee's Motion, this case is remanded 
to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification 
necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is fully complied with and 
satisfied.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duty 
to notify a claimant as set forth in the 
VCAA and as specifically affecting the 
issue remaining on appeal.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, under 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If the determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which discusses the issues raised in the 
Appellee's Motion and fully sets forth 
the controlling law and regulations 
pertinent to the appeal.  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with the Court's 
Order and due process of law.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




